  Case 1:17-cv-07327-AJN-BCM Document 78 Filed 09/14/20 Page 1 of 1




Date: 09/14/2020

By ECF
Honorable Alison J. Nathan
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007-1312

       Re: Yu v. City of New York et al, 17-cv-7327
       REPLY TO Defendants’ Response to September 14, 2020 Letter to the Court,
       Docket 77

Dear Judge Nathan/Magistrate Moses:

       In reiteration, if no extension is granted for me to leave the court and respond to

Defendant’s Reply Memorandum of Law in Support of Motion to Dismiss Plaintiff’s

Second Amended Complaint, I ask the Court to Dismiss the Defendants’ Reply

Memorandum of Law in further support of Defendants' Motion to Dismiss the Second

Amended Complaint, Friday, September 4, Doc 73. Defendants failed to ask permission

from me, nor the Court, before providing leave of excess pages and and extension of time

that was already addressed in Defendants’ Docket 66 & 67.

       Thank-you for consideration.



       Respectfully submitted,



       ____________________

       Laurene Yu, Pro se Plaintiff.
